DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/631,003 filed January 14, 2020.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a semiconductor device comprising: a semiconductor element disposed on the upper surface of the substrate, the semiconductor element having: a first terminal provided on a lower surface of the semiconductor element and electrically connected to the first conductive layer, and a second terminal provided on an upper surface of the semiconductor element and the second terminal receiving a control signal; a lead frame that has one end in contact with a upper surface of the second conductive layer provided at an end of the upper surface of the substrate in the sealing portion, and that has the other end exposed from the sealing portion; a connector has a one end portion contacting the upper surface of the second terminal of the semiconductor element in the sealing portion, and the other end in contact with the second conductive layer, the connector electrically connecting the second conductive layer and the second terminal on the upper surface of the semiconductor element; a second control conductive 
Claim 15 is allowed because none of the prior art either alone or in combination discloses a method of manufacturing a semiconductor device comprising: arranging a semiconductor element on the upper surface of the substrate, the semiconductor element having: a first terminal provided on a lower surface of the semiconductor element and electrically connected to the first conductive layer, and a second terminal provided on an upper surface of the semiconductor element and the second terminal receiving a control signal; bringing one end of a lead frame into contact with a upper surface of the second conductive layer provided at an end of the upper surface of the substrate; bringing a one end portion of a connector into contact with the upper surface of the second terminal of the semiconductor element, and the other end . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyakawa (Pre-Grant Publication 2015/0221582)
Choi (Pre-Grant Publication 2016/0336257)
Kuraya (Pre-Grant Publication 2019/0139866)
Choi (Pre-Grant Publication 2020/0388588)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818